CRANCH, Chief Judge,
observed, that this court had always refused to permit counsel to argue the question of law after it had been decided by the court, in the cause. That the jury has a right to find a general verdict, which includes the question of law as well as of fact; but the jury has no right to decide the question of law. disconnected from the fact. That this point had been decided early in the existence of this court, upon full argument; aud that such had been the uniform decision and practice of the court from its commencement, more than thirty years ago.
Mr. Brent then prayed the court to instruct the juty, that notwithstanding they might be of opinion, from the evidence, that the tavern of the defendant was kept open on Sunday, the selling of liquor (iu a legal point of view) upon Sunday, is no more an offence for which the defendant could be indicted than the selling upon any other day, according to the laws and constitution of Maryland as in force in this part of the District of Columbia.
Which instruction THE COURT (THRUS-TON. Circuit Judge, absent) refused to give.
Verdict, guilty.